DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Species 1 (Figures 2A-2H, 12, and 13) in the reply filed on September 30, 2021 is acknowledged.
Claims 7-14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Accordingly, Claim 1-20 are pending in the application with an action on the merits to follow regarding claims 1-6, 15-18 and 20.
Claim Objections
Claims 2-6, 15-18, and 20 are objected to because of the following informalities:
Claims 2-6, 15-18, and 20 should recite, “[[An]] The outsole for footwear according to claim….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 and 20, are indefinite as they both recite “a first plurality of resistant elements”. It is unclear if this is a different or new first plurality of resistance elements than the “plurality of first the first plurality of resistant elements” being the same structure as the “plurality of first resistant elements” of Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cass US 20190104806.
Regarding Independent Claim 1, Cass discloses an outsole for footwear, the outsole comprising: a base (Fig. 1, #10) having an inner surface (Fig. 2, #14) and an outer surface (Fig. 2, #20); and a plurality of resistance elements disposed on the outer surface of the base, wherein the plurality of resistance elements (Fig. 1, #40 & #50) comprise: a plurality of first resistance elements protruding from the base (Fig. 1, #50 [Note: referenced as “second resistant element” in Prior Art]), wherein at least a first part (Cass Annotated Fig. 1) of the plurality of first resistance elements are arranged in a first type configuration (Cass Annotated Fig. 1) and the first part of the plurality of first resistance elements have a first coefficient of friction with respect to a first contact surface (¶0045); and a plurality of second resistance elements protruding from the base (Fig. 1, #40 [Note: referenced as “first resistant element” in Prior Art), wherein at least a first part (Cass Annotated Fig. 1) of the plurality of second resistance elements are arranged in a second type configuration (Cass Annotated Fig. 1) and the first part of the plurality of second resistance elements have a second coefficient of friction with respect to the first 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Cass discloses the structure of the high-traction outsole, there would be a reasonable expectation for the high-traction outsole to perform such functions as explained after each functional limitation.
Regarding Claim 15, Cass discloses an outsole for footwear according to Claim 1, wherein the inner surface of the base comprises at least one hollow portion (Fig. 2 shows a hollow divot [unnumbered] on the inner surface of the base #14).
Regarding Claim 16, Cass discloses an outsole for footwear according to Claim 1, wherein the first contact surface comprises an icy surface (¶0025, 0035, 0046, 0049), wherein the first coefficient of friction indicates an icy surface coefficient of friction associated with the first part of [a] the first plurality of resistance elements (¶0035), and the second coefficient of friction indicates an icy surface coefficient of friction associated with the first part of a second plurality of resistance elements (¶0035, 0045), wherein the first coefficient of friction is higher than the second coefficient of friction (¶0035, 0045).
Regarding Claim 20, Cass discloses an outsole for footwear according to Claim 1, wherein the first part of [a] the first plurality of resistance elements is formed from a first material (Abstract), and wherein the first part of a second plurality of resistance elements is formed from a second material (Abstract), wherein the first material is different from the second material (Abstract, ¶0005, 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cass as applied to Claim 1 above, and further in view of Yang US 20130042504.
Regarding Claim 2, Cass discloses all of the claim limitations of claim 1, wherein each of the plurality of first resistance elements is hexagonal (Fig. 1 shows resistance element #40 has six sides and is thus hexagonal).
Cass does not expressly disclose wherein each of the plurality of second resistance elements is triangular.
Yang teaches an anti-skid sole for footwear with each of a plurality of second resistance elements is triangular (Fig. 8, #21).
Both Cass and Yang teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass with the teachings of Yang such that the resistance element would be triangular so that the sole would have an adequate surface contact ratio to ensure proper grip when walking.
Regarding Claim 3, the modified outsole for footwear of Cass discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein each of the plurality of second resistance elements is an isosceles triangle.
Yang teaches an anti-skid sole for footwear with each of a plurality of second resistance elements is an isosceles triangle (Fig. 8).
Both Cass and Yang teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date 
Regarding Claim 4, the modified outsole for footwear of Cass discloses the outsole according to Claim 3, wherein the second type configuration formed by at least part of the plurality of second resistance elements is hexagonal (Fig. 1 shows #40 are hexagonal in shape).
Cass does not expressly disclose wherein the plurality of second resistance elements have the same size.
Yang teaches an anti-skid sole wherein the plurality of second resistance elements have the same size (Fig. 7).
Both Cass and Yang teach analogous inventions in the art of soles with increased traction. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Cass with the teachings of Yang such that the second resistance elements would have the same size so that the shoe would have an easily calculable surface-to-sole traction ratio and the resistance elements could be rearranged on the sole surface without changing this ratio.
Regarding Claim 5, the modified outsole for footwear of Cass discloses the outsole according to Claim 2, wherein each of the plurality of second resistance elements comprises a longitudinal gap segment (Cass Annotated Fig. 1) and a transverse gap segment (Cass Annotated Fig. 1).
Regarding Claim 6, the modified outsole for footwear of Cass discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein the first type configuration formed by the first part of the plurality of first resistance elements is X-shaped.
Yang teaches an anti-skid sole with a first type configuration formed by the first part of the plurality of first resistance elements is X-shaped (Figs. 7-8).
.
Claims 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cass as applied to Claims 1 and 16 above.
Regarding Claim 17, Cass discloses all of the claim limitations of claims 1 and 16, but does not expressly disclose wherein the first part of the first plurality of resistance elements has a third coefficient of friction associated with a second contact surface, and the first part of the second plurality of resistance elements has a fourth coefficient of friction associated with the second contact surface. However, the coefficient of friction is a results effective variable with the results being a change in the composition and size of the resistant element itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the first part of the first plurality of resistance elements have a third coefficient of friction associated with a second contact surface, and the first part of the second plurality of resistance elements have a fourth coefficient of friction associated with the second contact surface, in order to give the resistance elements the proper surface traction, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 18, the modified outsole for footwear of Cass discloses the outsole according to claim 1, and 16-17, but does not expressly disclose herein the second contact surface comprises a wet surface, wherein the third coefficient of friction indicates a wet surface coefficient of friction associated with the first part of the first plurality of resistance elements, and the fourth coefficient of friction indicates a wet surface coefficient of friction associated with the first part of the second plurality of resistance elements, wherein the fourth coefficient of friction is higher than the third coefficient of friction. .

    PNG
    media_image1.png
    1123
    752
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cox US 20040020080 teaches a shoe bottom with interspersed materials
Droege US 20090300945 teaches a sole with enhanced traction
Lawless US 20170042284 teaches a slip resistant shoe with triangular structures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732